Exhibit 10.1

 

SIXTH AMENDMENT, dated as of May 15, 2008 (this “Amendment”), to the Credit
Agreement dated as of November 30, 2004 (as heretofore amended, supplemented, or
otherwise modified, the “Credit Agreement”) among NEENAH PAPER, INC., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a “Borrower”
on the signature pages thereto (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto, the lenders party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such
capacity, the “Agent”), and J.P. MORGAN SECURITIES INC., as the exclusive
arranger and sole bookrunner (“Book-Runner”).

 

The Credit Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement.  The Lenders party hereto are willing to
amend the Credit Agreement as set forth herein on the terms and subject to the
conditions set forth herein.  Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement, including after giving
effect to the amendments set forth in this Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Amendments to Section 1.1 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 1.1 of the Credit Agreement is hereby amended

 

(a)           by adding the following new definitions in their appropriate
alphabetical order:

 

Pictou Disposition shall mean the related series of transactions consisting of
(i) the transfer of the Pictou Properties to the Pictou Subsidiaries and the
cash capital contribution by one of more of the Credit Parties to the Pictou
Subsidiaries in an aggregate amount not to exceed $15,000,000, and (ii) the sale
of all equity interests in the Pictou Subsidiaries to Azure Capital Holdings LP
or one or more of its Affiliates.  Notwithstanding anything to the contrary
contained in Section 6.10 of this Agreement, the Pictou Subsidiaries shall not
be required to become Guarantors, to grant a security interest in their assets
or to have their Stock pledged, so long as the Pictou Disposition is consummated
within the time provided in clause (xii)(3) of Section 7.4(4).

 

Pictou Properties shall mean the Property comprising, located at or used solely
in connection with the Pictou County, Nova Scotia facilities, as well as any or
all of the real property or related personal property owned by Neenah Paper
Company of Canada in or near Abercrombie Point and Boat Harbour, Pictou County,
Nova Scotia (excluding the Nova Scotia Woodlands, but including the woodland
operations and nursery operations, and real property related to the

 

--------------------------------------------------------------------------------


 

nursery operations, in or near Debert, Nova Scotia), plus all related Inventory
and Receivables of Neenah Paper Company of Canada.

 

Pictou Subsidiaries shall mean Azure Mountain Capital Financial Corporation, an
unlimited liability company incorporated under the laws of Nova Scotia, and
Northern Pulp Nova Scotia Corporation, an unlimited liability company
incorporated under the laws of Nova Scotia, both of which are newly formed or to
be formed Subsidiaries of Neenah Paper Company of Canada as of the Sixth
Amendment Effective Date.

 

Sixth Amendment Effective Date shall mean May 15, 2008.

 

Special Fixed Asset Component shall mean $20,000,000; provided, that, the
Special Fixed Asset Component shall reduce (i) in equal installments of
$1,666,666.67 commencing on August 31, 2008, and continuing on the last day of
each third month thereafter, (ii) upon the consummation of Dispositions of
Timberland Properties, Eligible Equipment and Mill Properties consisting of
Eligible Real Estate, by the applicable percentage of the Net Recovery Value
Percentage of the Property so disposed of, and (iii) to zero ($0.00) on the
earlier to occur of (A) October 31, 2009, and (B) the Agent’s receipt from
Parent of an irrevocable written notice to permanently reduce the Special Fixed
Asset Component to zero ($0.00); provided, that such notice may not be delivered
(1) prior to May 30, 2009, (2) unless Availability would be greater than zero
($0.00) after giving effect to such reduction, and (3) unless no Default or
Event of Default exists.

 

SFAC Loans shall mean, at any time, that portion of the Revolving Loans then
outstanding that is equal to the Special Fixed Asset Component at such time;
provided, that if the aggregate amount of all Revolving Loans outstanding at
such time is less than the Special Fixed Asset Component, all of such Revolving
Loans shall be deemed to be SFAC Loans.

 

(b)           by deleting the definition of “Applicable Margin” and by inserting
the following in lieu thereof:

 

Applicable Margin shall mean, with respect to any Loan, a rate per annum
determined in accordance with this definition.  The “Applicable Margin” from and
after the Sixth Amendment Effective Date and continuing until June 30, 2008
shall be the applicable rate set forth below in Category 4.  As of the end of
each fiscal quarter of the Credit Parties, and also as of the end of the third
full calendar month after the consummation of the Pictou Disposition, the
Applicable Margin shall be adjusted upward or downward, as applicable, to the
respective amounts shown in the schedule below based on Availability, tested on
an average daily basis for the most recent fiscal quarter of the Credit Parties.
For purposes hereof, any such adjustment in the respective amounts of the
Applicable Margin, whether upward or downward, shall be effective ten
(10) Business Days after the Borrowing Base Compliance Certificate of the Credit
Parties and their

 

2

--------------------------------------------------------------------------------


 

Subsidiaries with respect to the final month of such fiscal quarter (or, if it
occurs sooner, with respect to the third full calendar month after the
consummation of the Pictou Disposition) has been delivered to and received by
the Agent in accordance with the terms of Section 6.3(i) hereof; provided,
however, if any such Borrowing Base Compliance Certificate is not delivered in a
timely manner as required under the terms of Section 6.3(i) hereof, the
Applicable Margin from the date such Borrowing Base Compliance Certificate was
due until ten (10) Business Days after Agent and Lenders receive the same will
be the applicable rate set forth below in Category 1.  Notwithstanding the
foregoing, from and after the date on which the Pictou Disposition is
consummated and continuing until the end of the third full calendar month
following the consummation of the Pictou Disposition, the Applicable Margin
shall be the applicable rate set forth below in Category 2.

 

Availability

 

Per Annum
Percentage
for Non-
FAC Loan
LIBOR
Borrowings

 

Per Annum
Percentage
for Non-
FAC Loan
Alternate
Base Rate
Borrowings

 

Per Annum
Percentage
for FAC
Loan
LIBOR
Borrowings

 

Per Annum
Percentage
for FAC
Loan
Alternate
Base Rate
Borrowings

 

Per Annum
Percentage
for SFAC
Loan
LIBOR
Borrowings

 

Per Annum
Percentage
for SFAC
Loan
Alternate
Base Rate
Borrowings

 

Category 1:
Less than $30,000,000

 

2.00

%

0.50

%

2.25

%

0.75

%

3.50

%

2.00

%

Category 2:
Less than $50,000,000, but greater than or equal to $30,000,000

 

1.75

%

0.25

%

2.00

%

0.50

%

3.25

%

1.75

%

Category 3:
Less than $90,000,000, but greater than or equal to $50,000,000

 

1.50

%

0.0

%

1.75

%

0.25

%

3.00

%

1.50

%

Category 4:
Greater than or equal to $90,000,000

 

1.25

%

0.0

%

1.50

%

0.0

%

2.75

%

1.25

%

 

3

--------------------------------------------------------------------------------


 

(c)           by deleting the definition of “Borrowing Base” and inserting the
following in lieu thereof:

 

Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the Borrowing Base, determined by calculating the amount equal to
the following:

 

(a)           85% of Eligible Receivables; plus

 

(b)           the lesser of (i) 75% of the value of Eligible Inventory (valued
at the lower of cost or fair market value), and (ii) 85% of the applicable Net
Recovery Value Percentage of Eligible Inventory; plus

 

(c)           the lesser of (i) $60,000,000 and (ii) the Margined PP&E Amount;
plus

 

(d)           the Fixed Asset Component; plus

 

(e)           the Special Fixed Asset Component, provided, that, the Special
Fixed Asset Component shall not be included in the Borrowing Base until such
time as the Pictou Disposition has been consummated pursuant to
Section 7.4(4)(xii).

 

(d)           by deleting the definition of “Capital Expenditures” and by
inserting the following in lieu thereof:

 

Capital Expenditures shall mean, with respect to any Person for any period, all
capital expenditures of such Person, on a Consolidated basis, for such period
(including without limitation, the aggregate amount of Capital Lease Obligations
incurred during such period which are required to be capitalized and reported as
a liability on the consolidated balance sheet of such Person), determined in
accordance with GAAP, consistently applied.

 

(e)           by deleting the definition of “FAC Loans” and by inserting the
following in lieu thereof:

 

FAC Loans shall mean, at any time, that portion of the Revolving Loans then
outstanding that is equal to the Fixed Asset Component at such time; provided,
that if the aggregate amount of all Revolving Loans outstanding at such time is
less than the sum of the Fixed Asset Component and the Special Fixed Asset
Component, then only the portion of the Revolving Loans outstanding at such time
which exceeds the Special Fixed Asset Component shall be deemed to be FAC Loans.

 

4

--------------------------------------------------------------------------------


 

(f)            by deleting the definition of “Fixed Asset Component” and by
inserting the following in lieu thereof:

 

Fixed Asset Component  shall mean $15,000,000; provided, that, the Fixed Asset
Component shall reduce (i) in equal installments of $2,500,000 commencing on
July 31, 2008, and continuing on the last day of each third month thereafter,
and (ii) upon the consummation of Dispositions of Timberland Properties,
Eligible Equipment and Mill Properties consisting of Eligible Real Estate, by
the applicable percentage of the Net Recovery Value Percentage of the Property
so disposed of; provided, that any reductions resulting from such Dispositions
shall first reduce the Special Fixed Asset Component until the Special Fixed
Asset Component has been reduced to zero ($0.00) and thereafter (and without
duplication) shall reduce the Fixed Asset Component.

 

(g)           by deleting the definition of “Fixed Charge Coverage Ratio” and by
inserting the following in lieu thereof:

 

Fixed Charge Coverage Ratio shall mean, with respect to any Person and without
duplication, the ratio of (i) EBITDA less (A) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m); less (B) loans,
advances and Investments (other than the Pledged Inter-Company Loans so long as
an Unpledged Inter-Company Loan in an equal amount is made substantially
contemporaneously therewith) made to Persons that are not Credit Parties, less
(C) cash payments of federal, state, provincial and local income or franchise
taxes, plus (D) principal and interest payments paid in cash on the Pledged
Inter-Company Note, plus (E) Cash Dividends and other distributions with respect
to Stock held by a Credit Party to the extent received in cash by a Credit Party
from any Person that is not a Credit Party, plus (F) the Fox Paper Initial Cash
Restructuring Charges, to (ii) the sum of (A) cash Interest Expense, plus
(B) Scheduled Principal Payments, plus (C) Cash Dividends, plus (D) $1,250,000
per calendar quarter in respect of scheduled reductions, if any, of the Fixed
Asset Component as set forth in clause (i) of the definition of Fixed Asset
Component, plus (E) the aggregate amount of the scheduled reductions, if any, of
the Special Fixed Asset Component as set forth in clause (i) of the definition
of Special Fixed Asset Component.

 

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that the results of operation
of the Offshore Entities and their subsidiaries, including, without limitation,
FiberMark and its subsidiaries, shall be excluded in the calculation of Fixed
Charge Coverage Ratio (except as provided in clause (i)(B) above).

 

(h)           by deleting the definition of “Net Income” and by inserting the
following in lieu thereof:

 

5

--------------------------------------------------------------------------------


 

Net Income shall mean, with respect to any Person for any period, net income of
such Person for the applicable calculation period determined in accordance with
GAAP; provided, that there shall not be included in such calculation of net
income (without duplication) (a) any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) any nonrecurring gains or
losses, (c) any gains or losses from dispositions of property or assets, other
than dispositions of Inventory and Equipment in the ordinary course of business,
and the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such acquisition, (f) the net income of any
Subsidiary of such Person for whom net income is being calculated to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Legal Requirement
applicable to such Subsidiary, all as determined in accordance with GAAP,
(g) any non-cash non-recurring impairment charges with respect to a writedown of
the carrying amount of the Consolidated assets of the Credit Parties acquired
after the Third Amendment Effective Date (either through direct asset purchase
or as part of the acquisition of all or substantially all of the Stock of
another Person) based on the impairment of such assets, pursuant to the
provisions of Section 7.4(f) and any benefits (including tax benefits) resulting
from such writedown, (h) any non-cash compensation expense realized for grants
of performance shares, stock options or other rights to officers, directors and
employees, provided that such shares, options or other rights can be redeemed at
the option of the holder only for capital stock of such Person, (i) with respect
to the Credit Parties, any non-recurring charges or other expenses (determined
in accordance with GAAP and as reflected in the Company’s financial statements
produced from time to time pursuant to Section 6.3(a) and 6.3(b)) related to the
restructuring, closure or Disposition of Neenah Paper Company of Canada’s
Terrace Bay facility, not to exceed $120,000,000 in the aggregate, but excluding
any cash charges or payments made in connection with the Disposition of the
Terrace Bay facility, (j) with respect to the Credit Parties, any non-recurring
charges or other expenses (determined in accordance with GAAP and as reflected
in the Company’s financial statements produced from time to time pursuant to
Section 6.3(a) and 6.3(b)) related to the restructuring or permanent closure of
any facility (other than Neenah Paper Company of Canada’s Terrace Bay facility)
of any Credit Party, which non-recurring charges or other expenses shall not
exceed $5,000,000 in any calendar year or $10,000,000 in the aggregate during
the term of this Agreement, (k) with respect to the Credit Parties, any non-cash
non-recurring charges or other non-cash costs, expenses or liabilities
(determined in accordance with GAAP and as reflected in the Company’s financial
statements produced from time to time pursuant to Section 6.3(a) and 6.3(b))
incurred during

 

6

--------------------------------------------------------------------------------


 

the eight (8) fiscal quarters commencing with and including the fiscal quarter
in which the Fox Paper Merger Effective Date occurs related to the
restructuring, closure or Disposition of Fox PP&E acquired on the Fox Merger
Effective Date as part of the Fox Merger; (l) non-cash impairment costs and
other non-cash write-offs related to the Pictou Disposition; and (m) with
respect to the Credit Parties, the non-recurring cash charges or expenses
(determined in accordance with GAAP and as reflected in the Company’s financial
statements produced from time to time pursuant to Section 6.3(a) and 6.3(b))
consisting of the capital contributions and other cash payments associated with
the Pictou Disposition and pre-closing maintenance expenses incurred in
connection with the annual maintenance closure of the Pictou Properties during
April and May, 2008, not to exceed $25,000,000 in the aggregate.

 

(i)            by deleting the definition of “Non-FAC Loans” and by inserting
the following in lieu thereof:

 

Non-FAC Loans shall mean Revolving Loans which are neither FAC Loans nor SFAC
Loans.

 

SECTION 2.           Amendment to Section 5.10 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 5.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

5.10         Permits, Licenses, Etc.  (a) Neenah Paper Company of Canada owns,
possesses or has the benefit of the Canadian Licenses listed in clauses
(i) through (vi) of the definition thereof, and (b) each Credit Party owns,
possesses or has the benefit of all other material permits, licenses (including
intellectual property licenses) and intellectual property rights which are
required (i) to conduct its respective business or (ii) for the operation and
use of each Real Property Asset owned in fee and each Material Leasehold
Property; provided, that if Neenah Paper Company of Canada is not operating or
has disposed of (in accordance with the terms of this Agreement) the Property
with respect to which a Canadian License was obtained, it shall not be required
to own, possess or have the benefit of such Canadian License, nor shall it be
required to own, possess or have the benefit of any other permits, licenses and
intellectual property rights which would otherwise be required to own or operate
such facility or other Property; provided, further that the Credit Parties shall
be required to comply in all material respects with all Legal Requirements
(including, without limitation, Environmental Laws) related to the continued
ownership (but not the operation) of any Property located in Canada so long as
such Property is owned a Credit Party.  Except as set forth in Schedule 5.10,
there are no material permits and licenses or agreements held by or issued to
any Credit Party pertaining to or in connection with any part of the business or
operations in Canada of such Credit Party; provided that such schedule may be
updated by the Credit Parties from time to time to reflect the changes not
otherwise prohibited by the Loan Documents, so long as any permit, license or
agreement added thereto is subject to the Lien of the Agent (or the Canadian
Collateral Agent, as applicable), if such

 

7

--------------------------------------------------------------------------------


 

Lien can be obtained using commercially reasonable efforts, pursuant to the Loan
Documents.

 

SECTION 3.           Amendment to Section 5.28 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 5.28 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

5.28         Electricity Activities.  No Credit Party nor any of its
Subsidiaries is a “market participant” (as that term is defined in the
Electricity Act (Ontario) S.O. 1998, Ch. 15, Schedule A (the “Electricity Act”))
other than Neenah Paper Company of Canada which may at times be a market
participant.  Other than as set forth on Schedule 5.28, Neenah Paper Company of
Canada does not carry on any of the following activities (the “Electricity
Activities”):

 

(a)           own or operate, or direct the operations of, a “distribution
system” or “transmission system”;

 

(b)           generate, purchase or sell electricity through the
“IMO-administered markets” or directly from a “generator”; or

 

(c)           provide, purchase or sell “ancillary services” (whether directly
or through the IMO-administered markets); or

 

(d)           “retail” electricity,

 

in Ontario other than in material compliance with applicable Legal Requirements
or in material compliance with applicable statutory or regulatory exemptions. 
Except as (and to the extent) set forth on Schedule 5.28, each Credit Party has
furnished to the Agent all licenses, permits, registrations and authorizations
in respect of any Electricity Activities carried on by it or any of its
Subsidiaries.  Terms in quotation marks used in this Section 5.28 and
Section 6.24 and not defined elsewhere shall have the respective meanings
ascribed thereto in the OEB Act and the Electricity Act.

 

SECTION 4.           Amendment to Section 6.1 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof, clauses
(a) and (b) of Section 6.1 of the Credit Agreement are hereby amended and
restated in their entirety as follows:

 

(a) do or cause to be done all things reasonably necessary to obtain, preserve,
renew and keep in full force and effect the rights, licenses, permits,
franchises, and Intellectual Property material to the conduct of its businesses;
provided, that so long as the Credit Parties are not operating the processing
facility at the Mill Property located at Terrace Bay, Ontario, or have sold or
otherwise disposed of the Pictou Properties as permitted by this Agreement, they
shall not be required to obtain, preserve, renew and keep in full force and
effect the rights, licenses, permits, franchises, and Intellectual Property
material to the conduct of such facility or facilities; (b) maintain and operate
such businesses in the same general manner in which they are presently conducted
and operated,

 

8

--------------------------------------------------------------------------------


 

with such changes as such Credit Party deems prudent or as otherwise permitted
by this Agreement; provided, that the Credit Parties shall not be required to
continue the operation of the Mill Property located at Terrace Bay, Ontario;

 

SECTION 5.           Amendment to Section 6.3 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof, clauses
(c) and (d) of Section 6.3 of the Credit Agreement are hereby amended and
restated in their entirety as follows:

 

(c)           as soon as available and in any event within thirty (30) days
after the end of the month, Monthly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries; provided, however, that (i) except as provided
in clause (ii) of this Section 6.3(c) such Monthly Unaudited Financial
Statements for the months of January and February, 2007, for the calendar month
in which the Pictou Disposition is consummated, and each of the immediately
succeeding three (3) calendar months, shall be due as soon as available and in
any event no later than forty-five (45) days after the end of each such
respective calendar month, and (ii) the Monthly Unaudited Financial Statements
for the first three months ending following the Fox Merger Effective Date shall
be due as soon as available and in any event within sixty (60) days after the
end of such calendar months;

 

(d)           concurrently with the financial statements provided for in
Subsections 6.3(a), 6.3(b) and 6.3(c) hereof, (i) a Compliance Certificate,
signed by a Responsible Officer of the Borrowers’ Agent, and (ii) a written
certificate in Proper Form, identifying each Subsidiary which is otherwise
required by the provisions of Section 6.10 hereof to become a Guarantor at the
request of the Agent, but which has not yet done so as of the date of such
certificate, and providing an explanation of the reasons why each such
Subsidiary is not a Guarantor, signed by a Responsible Officer of the Borrowers’
Agent;

 

SECTION 6.           Amendment to Section 7.1 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 7.1 of the Credit Agreement is hereby amended by deleting clause
(g) thereof in its entirety and by inserting in place thereof the following new
clause (g):

 

(g)           Contingent Obligations of a Credit Party permitted by
Section 7.3(e), and Contingent Obligations of a Credit Party with respect to
(i) Indebtedness of another Credit Party that is permitted hereunder or
(ii) Indebtedness of an Offshore Entity that is permitted under Section 7.20;

 

SECTION 7.           Amendment to Section 7.3 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 7.3 of the Credit Agreement is hereby amended by deleting the word “and”
at the end of clause (c), by deleting the period at the end of clause (d) and
inserting in place thereof “; and”, and by inserting a new clause (e) which
shall read in full as follows:

 

(e)           The guarantees, indemnities and similar Contingent Obligations
given by any Credit Party in respect of deferred capital contributions in

 

9

--------------------------------------------------------------------------------


 

connection with the Pictou Disposition not to exceed $10,000,000 in the
aggregate.

 

SECTION 8.           Amendment to Section 7.4 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof, clause
(4) of the proviso to Section 7.4 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(4)           any of the Credit Parties may (i) sell Inventory in the ordinary
course of business, (ii) sell, exchange or otherwise dispose of Permitted
Investment Securities in the ordinary course of business; (iii) terminate,
surrender or sublease a lease of real Property in the ordinary course of
business; (iv) sell equipment and fixtures that are obsolete, worn out or no
longer needed in the business of the Credit Parties; (v) sell the Offered
Timberland Properties for an aggregate amount of not less than $75,000,000 in
cash consideration in a single or related series of transactions occurring
substantially simultaneously on or prior to July 31, 2006; (vi) sell, exchange,
lease, transfer or otherwise dispose of, in one or more transactions, the
Property comprising, located at or used solely in connection with the Terrace
Bay, Ontario facility, as well as any or all of the apartment buildings, golf
courses and other real property or personal property owned by Neenah Paper
Company of Canada in or near Terrace Bay, Ontario (in each case for fair market
value, giving due consideration to any diminution in value that may result from
the closure of the Terrace Bay facility); (vii) terminate, assign or subcontract
the rights and obligations of Parent relating solely to the Terrace Bay facility
under the Pulp Supply Agreement (provided that the rights and obligations
retained shall not be less favorable in any material respect to the Credit
Parties than the rights and obligations which have historically benefited and
been satisfied by the operations of the Credit Parties other than the operations
of such Terrace Bay facility); (viii) sell, exchange, lease, transfer or
otherwise dispose of (in each case for reasonably equivalent value) Timberland
Properties in the Province of Nova Scotia other than the Offered Timberland
Properties, and/or other real Property (wherever located) having a fair market
value not to exceed the sum of (1) $2,000,000 for all such transactions in the
aggregate in any calendar year; plus (2) the excess (if any) of $2,000,000 over
the amount of dispositions pursuant to this clause (viii) consummated in the
immediately preceding calendar year; (ix) sell, exchange, lease, transfer or
otherwise dispose (in each case for reasonably equivalent value) of Property of
any Credit Party acquired after the Third Amendment Effective Date (either
through direct asset purchase or as part of the acquisition of all or
substantially all of the Stock of another Person) having a fair market value not
to exceed $5,000,000 in the aggregate during any twelve month period; (x) so
long as Indebtedness secured by the Fox PP&E permitted pursuant to
Section 7.1(n) (including any permitted refinancing thereof) is outstanding,
sell, exchange, lease, transfer or otherwise dispose of Fox PP&E to the extent
permitted under the Fox PP&E Financing Documents provided, that the net proceeds
thereof are applied to the retirement, redemption or repayment of such
Indebtedness in accordance with the terms of the Fox PP&E Financing Documents;
(xi) at any time there is no Indebtedness secured by the Fox PP&E outstanding,
sell for fair and adequate consideration

 

10

--------------------------------------------------------------------------------


 

any Real Property Asset comprising the Fox Real Estate (1) on which the
facilities located on such Real Property Asset have permanently ceased
operations, and (2) which is no longer needed in the business of the Credit
Parties; (xii) complete the Pictou Disposition, including, without limitation,
the assignment of all rights and obligations of the Credit Parties under the
Pulp Supply Agreement relating solely to the Pictou Properties; provided that
(1) contemporaneously with the consummation of the Pictou Disposition, the
Borrowing Base shall be recomputed after giving effect to such disposition and
the Credit Parties shall deliver a duly completed and executed Borrowing Base
Compliance Certificate dated and prepared as of such date after giving effect to
such disposition, (2) the sum of (A) all cash capital contributions paid to the
Pictou Subsidiaries sold as part of the Pictou Disposition and (B) all payments
in nature of guaranty, indemnity or similar payments made by the Credit Parties
in respect of deferred capital contributions in connection with the Pictou
Disposition shall not exceed $25,000,000 in the aggregate, less a credit for
one-half of the pre-closing maintenance expenses (estimated to be $8,846,092 as
of the Sixth Amendment Effective Date) incurred in connection with the annual
maintenance closure of the Pictou Properties during April and May, 2008, and
(3) the Pictou Disposition shall occur within ninety (90) days from the Sixth
Amendment Effective Date; and (xiii) sell for fair and adequate consideration
any other equipment and fixtures having a fair market value not to exceed
$1,000,000 in the aggregate during the period from the Closing Date through the
Termination Date; provided that, upon the occurrence and during the continuation
of a Dominion Event, all net proceeds of any and all of the foregoing shall be
paid to the Agent for application in accordance with Section 2.7 to outstanding
Loans or other Obligations, to the extent then outstanding;

 

SECTION 9.           Amendment to Section 7.5 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 7.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

7.5           Nature of Business.  Materially change the nature of its business
or enter into any business which is substantially different from the business in
which it is engaged as of the Third Amendment Effective Date, except for entry
into related businesses that do not in the aggregate substantially change the
overall composition of the Credit Parties’ or the Offshore Entities respective
businesses; provided that the Credit Parties shall not be required to remain in
the pulp business.

 

SECTION 10.         Amendment to Section 7.7 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof,
Section 7.7 of the Credit Agreement is hereby amended by deleting the word “and”
at the end of clause (k), by deleting clause (l) thereof in its entirety, and by
inserting, immediately after clause (k) of Section 7.7, the following as new
clauses (l) and (m):

 

(l)            Investments in the Pictou Subsidiaries as permitted by
Section 7.3(e) and Section 7.4(4)(xii); and

 

11

--------------------------------------------------------------------------------


 

(m)          Other loans, advances or Investments not covered by
clauses (a) through (l) above, in any aggregate amount not to exceed $10,000,000
at any time outstanding.

 

SECTION 11.         Amendment to Section 7.20 of the Credit Agreement.  Upon
effectiveness of this Amendment in accordance with Section 13 hereof, clause
(b) of Section 7.20 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(b)           the Offshore Entities (other than FinCo) to create, incur, assume
or suffer to exist Indebtedness in excess of €50,000,000 at any time
outstanding.

 

SECTION 12.         Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Credit Parties represent and warrant to
the Agent and each of the other Lender Parties that, as of the Effective Date
(defined below):

 

(a)           the representations and warranties of the Credit Parties set forth
in Section 5 of the Credit Agreement are true and correct in all material
respects on and as of the Effective Date with the same effect as if made on and
as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date,
and except for any change of facts expressly permitted under the provisions of
the Credit Agreement and the other Documents;

 

(b)           no Default has occurred and is continuing under the Credit
Agreement; and

 

(c)           this Amendment has been duly executed and delivered by the Credit
Parties and the Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Credit Parties, enforceable against the Credit
Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 13.         Conditions to Effectiveness of Amendment. This Amendment
shall become effective as of the date (the “Effective Date”) on which each of
the following conditions has been satisfied:

 

(a)           the Agent shall have received counterparts of this Amendment that,
when taken together, bear the signatures of the Credit Parties and all the
Lenders;

 

(b)           the Agent shall have received payment of any and all fees owing in
connection with this Amendment, including an amendment fee payable to each
Lender in the amount of 15 basis points (0.15%) on the amount of such Lender’s
Commitment;

 

(c)           to the extent invoiced, the Lenders, the Agent and the Book-Runner
shall have received payment or reimbursement of their out-of-pocket expenses in
connection with this Amendment and any other out-of-pocket expenses of the
Lenders, the Agent or the Book-Runner

 

12

--------------------------------------------------------------------------------


 

required to be paid or reimbursed pursuant to the Credit Agreement, including
the reasonable fees, charges and disbursements of counsel for the Agent;

 

(d)           the Borrowers shall have delivered to the Agent such certificates
of authorized officers of the Borrowers and the Guarantors, certificates of
Governmental Authorities, certified copies of the certificates of incorporation,
or formation, bylaws and operating agreements, as applicable, of the Borrowers
and the Guarantors (or certified confirmation that no amendments, modifications
or revisions have been to those previously certified and delivered to the Agent,
as applicable), certified copies of resolutions of the directors, managers or
members, as applicable of the Borrowers and the Guarantors and such other
documents, instruments and agreements as the Agent shall require to evidence the
valid corporate existence and authority to conduct business of the Borrowers and
the Guarantors and the due authorization, execution and delivery of this
Amendment any other documents related to this Amendment, and any other legal
matters relating to the Borrowers, the Guarantors, any Subsidiary or the other
Loan Documents by the Borrowers and/or the Guarantors, all in a form and
substance reasonable satisfactory to the Agent and its counsel;

 

(e)           the Borrowers shall have delivered to the Agent favorable opinions
of Powell Goldstein LLP, counsel to the Borrowers and the Guarantors, and
general counsel to the Parent, each dated as of the Effective Date, addressed to
the Agent and the Lenders and covering such matters in connection with the
foregoing as the Agent or the Lenders may reasonably request, in a form and
substance reasonably satisfactory to the Agent and its counsel; and

 

(f)            the Borrowers shall have delivered to the Agent the definitive
documents relating to the Pictou Disposition, the terms of which will be
reasonably satisfactory to the Agent and its counsel.

 

SECTION 14.         Effect of Amendment.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Agent or
the other Lender Parties under the Credit Agreement or any other Loan Document
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  This Amendment shall
apply and be effective with respect only to the matters expressly referred to
herein, and nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement.

 

SECTION 15.         APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 16.         Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original but all of
which when taken together shall

 

13

--------------------------------------------------------------------------------


 

constitute but one and the same instrument.  Delivery of an executed signature
page of this Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 17.         Costs and Expenses.  The Borrowers agree to reimburse the
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Agent actually incurred.

 

SECTION 18.         Headings.  The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 19.         Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 20.         No Party Deemed Drafter.  Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Amendment.

 

SECTION 21.         Ratification of Guaranty.  Each Guarantor hereby consents to
this Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of this Amendment, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of this Amendment, each reference in
the Guaranty to the “Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and (b) the Loan Documents to which it
is a party and all of the Collateral described therein do, and shall continue
to, secure the payment of all of the Obligations secured thereby.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the day and year first written
above.

 

 

NEENAH PAPER, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC., as a
Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC, as a
Borrower

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL

 

HOLDING COMPANY, LLC, as a Borrower

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC, as

 

a Borrower

 

By:

Neenah Paper International Holding
Company, LLC, as its sole member

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER FVC, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER FR, LLC, as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA, as
a Guarantor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually
and as Agent

 

 

 

 

 

 

 

By:

 

 

 

Jeff A. Tompkins

 

 

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Collateral Agent,

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

WELLS FARGO FOOTHILL, L.L.C.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

RBS BUSINESS CAPITAL, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO SIXTH AMENDMENT
DATED AS OF MAY       , 2008 TO THE
NEENAH PAPER CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2004

 

 

 

 

To approve this Amendment:

 

 

 

 

Name of Institution:

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Sixth Amendment]

 

--------------------------------------------------------------------------------